The respondent, in a petition for rehearing, claims that the opinion in this case is in conflict with the decisions in Estateof Smith, 117 Cal. 505; Estate of Spanier, 120 Cal. 698; andEstate of Smith, 122 Cal. 462. We think it proper to explain that there is no conflict. The cases cited do not hold that notice must be given of an application for an order for the payment of a dividend, nor that there must *Page 483 
be such an application. The making of such an order is a part of the duty of the court when the appropriate stage of administration is reached. The court there held that, with the exception of interest-bearing claims provided for in section 1513
of the Code of Civil Procedure, there could be no valid order for the payment of a claim until after an order for the settlement of an account, in which the validity, rank and amount of the claims, and the balance on hand, has been adjudicated. The notice referred to in those decisions is the notice of the time and place of settling the account, and not a notice of the time of making the order for a dividend. The latter notice is not held necessary. Nor do the decisions declare that the order for a dividend must be made at the same time as the order settling the account. In substance, they decide that the first mentioned order must follow the latter. Doubtless, the order for a dividend is in practice usually included in the same entry in the minutes with the order settling the account, and immediately following, and this is proper when the order is made on the same day. But there may be reasons for delay in ordering the dividend, and the court has as much power to make it on a subsequent day as it has on the day the account is settled. It is indeed evident that the order for a dividend is in many respects dependent on the order settling the account, so that if an appeal is taken from the latter it must perforce suspend the effect of the former, and prevent its enforcement against the will of the administrator, until the latter becomes final. Hence there would be no impropriety in deferring the making of the order for a dividend until the time for appeal from the order settling a contested account had expired, or if an appeal is taken, until such appeal is determined.
It is proper to add that the decision of this case does not affect the question whether or not a creditor who does not appear at the hearing of an account has the right of appeal from the order, or from an order for the payment of claims. The rules governing the question who must be served with notice of appeal are not identical with those which control the question who may have the right of appeal. *Page 484